DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 11, 12, 15, 18, and 198 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2020/0373737 to Lin et al. (“US1”).
Regarding Claim 1, US1 describes an optical transceiver module, comprising: a housing (103, see [0039]); a substrate (202) disposed in the housing; at least one optical receiving device (255, 208) disposed on the substrate; and a plurality of optical transmitting devices (206) connected to the substrate, wherein the optical transmitting devices are arranged in an alternating manner (see Figs 8A-8D).
Regarding Claim 2, US1 describes at least one holder (252) configured to position and arrange the optical transmitting devices.
Regarding Claim 3, US1 describes the holder comprising a first holder (252-1) and a second holder (252-2) for holding the plurality of optical transmitting devices.
Regarding Claim 5, US1 describes the holder comprising at least one holding recess (252-1 through 252-4), and a shape of the holding recess is corresponding to a shape of the optical transmitting devices (see Figs 8A-8D).
Regarding Claim 7, US1 describes at least one connecting board (710), wherein the optical transmitting devices are connected to the substrate through the connecting board.
Regarding Claim 1, US1 describes the plurality of optical transmitting devices comprising a plurality of first optical transmitting devices (top row) and a plurality of second optical transmitting devices (bottom row), and the first optical transmitting devices and the second optical transmitting devices are misaligned (see Figs 8A-8D).
Regarding Claim 2, US1 describes light outputting directions of the first optical transmitting devices and the second optical transmitting devices are the same (see Figs 8A-8D).
Regarding Claim 15, US1 describes the first optical transmitting devices and the second optical transmitting devices misaligned along a first direction, and the first direction is perpendicular to the substrate (see Figs 8A-8D).
Regarding Claim 18, US1 describes the optical transmitting devices positioned on an upper side and a lower side of the substrate, respectively, and arranged in the alternating manner (see Figs 8A-8D).
Regarding Claim 19, US1 describes the optical transmitting devices and the at least one optical receiving device are disposed at different sides of the substrate (see Fig 2).
Regarding Claim 20, US1 describes an optical cable module, comprising: an optical fiber cable (210); an optical transceiver module, comprising: a housing (103, see [0039]); a substrate .
Allowable Subject Matter
Claims 4, 6, 8-10, 13-14, and 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 describes the first holder disposed on an upper housing, and the second holder disposed on a lower housing.
Claim 6 describes the plurality of optical transmitting devices arranged interlaced back and forth in the alternating manner.
Claim 8 describes the first connecting board and the second connecting board having different lengths.
Claim 13 describes the first optical transmitting devices and the second optical transmitting devices misaligned along a short axis of the substrate.
Claims 14, 16, and 17 describe the first optical transmitting devices and the second optical transmitting devices arranged to form a saw-toothed shape.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874